Exhibit 10.2
SECOND AMENDMENT TO
UNSECURED MASTER LOAN AGREEMENT
     THIS SECOND AMENDMENT TO UNSECURED MASTER LOAN AGREEMENT (this “Amendment”)
made as of this 30th day of April, 2007, by and among RAMCO-GERSHENSON
PROPERTIES, L.P., a Delaware limited partnership (“Borrower”), RAMCO-GERSHENSON
PROPERTIES TRUST, a Maryland real estate investment trust (“Trust”), ROSSFORD
DEVELOPMENT LLC, a Delaware limited liability company (“Rossford”), RAMCO
ROSEVILLE PLAZA LLC, a Michigan limited liability company (“Roseville”), RAMCO
MICHIGAN INVESTMENT LIMITED PARTNERSHIP, a Delaware limited partnership
(“Michigan Investment”), and TEL-TWELVE LIMITED PARTNERSHIP, a Delaware limited
partnership (“Tel-Twelve LP”; the Trust, Rossford, Roseville, Michigan
Investment and Tel-Twelve LP are hereinafter referred to collectively as the
“Guarantors”), and KEYBANK NATIONAL ASSOCIATION, as Agent (the “Agent” for the
Banks).
WITNESSETH:
     WHEREAS, Borrower, Trust, Agent, and the Banks entered into that certain
Unsecured Master Loan Agreement dated as of December 13, 2005, as amended by
that certain First Amendment to Unsecured Master Loan Agreement dated as of
December 27, 2006 (the “First Amendment”; such agreement, as amended, the “Loan
Agreement”); and
     WHEREAS, pursuant to the First Amendment, the limited liability of
Tel-Twelve and Michigan Investment shall terminate on April 30, 2007 if such
Guarantors have not been released as Guarantors as provided in the Loan
Agreement on or before April 30, 2007; and
     WHEREAS, Borrower and Guarantors have requested that the Agent and the
Banks extend such date; and
     WHEREAS, the Agent and the Banks have consented to such extension, subject
to the execution and delivery of this Amendment.
     NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100
DOLLARS ($10.00), and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto do hereby
covenant and agree as follows:
     1. Definitions. All terms used herein which are not otherwise defined
herein shall have the meanings set forth in the Loan Agreement.
     2. Modification of Loan Agreement. The Agent on behalf of the Banks and the
Borrower hereby amend the First Amendment by deleting the date “April 30, 2007”
appearing in the last sentence of Paragraph 2(a) of the First Amendment and
inserting in lieu thereof the date “January 10, 2008”.
     3. References to Loan Agreement. All references in the Loan Documents to
the Loan Agreement shall be deemed a reference to the Loan Agreement as modified
and amended herein.

 



--------------------------------------------------------------------------------



 



     4. Consent of Guarantors. By execution of this Amendment, Guarantors hereby
expressly consent to the modifications and amendments relating to the Loan
Agreement and the Loan Documents as set forth herein, and Borrower and
Guarantors hereby acknowledge, represent and agree that the Loan Documents
(including without limitation the Guaranty) remain in full force and effect and
constitute the valid and legally binding obligation of Borrower and Guarantors,
respectively, enforceable against such Persons in accordance with their
respective terms, and that the Guaranty extends to and applies to the foregoing
documents as modified and amended.
     5. Representations. Borrower and Guarantors represent and warrant to Agent
and the Banks as follows:
          (a) Authorization. The execution, delivery and performance of this
Amendment and the transactions contemplated hereby (i) are within the authority
of Borrower and Guarantors, (ii) have been duly authorized by all necessary
proceedings on the part of such Persons, (iii) do not and will not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which any of such Persons is subject or any judgment, order,
writ, injunction, license or permit applicable to such Persons, (iv) do not and
will not conflict with or constitute a default (whether with the passage of time
or the giving of notice, or both) under any provision of the partnership
agreement or certificate, certificate of formation, operating agreement,
articles of incorporation or other charter documents or bylaws of, or any
mortgage, indenture, agreement, contract or other instrument binding upon, any
of such Persons or any of its properties or to which any of such Persons is
subject, and (v) do not and will not result in or require the imposition of any
lien or other encumbrance on any of the properties, assets or rights of such
Persons, other than the liens and encumbrances created by the Loan Documents.
          (b) Enforceability. The execution and delivery of this Amendment are
valid and legally binding obligations of Borrower and Guarantors enforceable in
accordance with the respective terms and provisions hereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and the effect of general principles of equity.
          (c) Approvals. The execution, delivery and performance of this
Amendment and the transactions contemplated hereby do not require the approval
or consent of or approval of any Person or the authorization, consent, approval
of or any license or permit issued by, or any filing or registration with, or
the giving of any notice to, any court, department, board, commission or other
governmental agency or authority other than those already obtained.
          (d) Representations in Loan Documents. The representations and
warranties made by the Borrower and Guarantors and their Subsidiaries under the
Loan Documents or otherwise made by or on behalf of the Borrower, the Guarantors
or any of their respective Subsidiaries in connection therewith or after the
date thereof were true and correct in all material respects when made and are
true and correct in all material respects as of the date hereof (as modified and
amended herein), except to the extent of changes resulting from transactions
contemplated or permitted by the Loan Documents and changes occurring in the
ordinary course of business that singly or in the aggregate are not materially
adverse, except to the extent that

2



--------------------------------------------------------------------------------



 



such representations and warranties relate expressly to an earlier date, and
except as disclosed to the Agent and the Banks in writing and approved by the
Agent and the Majority Banks in writing.
     6. No Default. By execution hereof, the Borrower and Guarantors certify
that the Borrower and Guarantors are and will be in compliance with all
covenants under the Loan Documents after the execution and delivery of this
Amendment, and that no Default or Event of Default has occurred and is
continuing.
     7. Waiver of Claims. Borrower and Guarantors acknowledge, represent and
agree that Borrower and Guarantors as of the date hereof have no defenses,
setoffs, claims, counterclaims or causes of action of any kind or nature
whatsoever with respect to the Loan Documents, the administration or funding of
the Loans or with respect to any acts or omissions of Agent or any of the Banks,
or any past or present officers, agents or employees of Agent or any of the
Banks, and each of Borrower and Guarantors does hereby expressly waive, release
and relinquish any and all such defenses, setoffs, claims, counterclaims and
causes of action, if any.
     8. Ratification. Except as hereinabove set forth or in any other document
previously executed or executed in connection herewith, all terms, covenants and
provisions of the Loan Agreement, the Notes and the Guaranty remain unaltered
and in full force and effect, and the parties hereto do hereby expressly ratify
and confirm the Loan Agreement, the Notes and the Guaranty as modified and
amended herein. Nothing in this Amendment shall be deemed or construed to
constitute, and there has not otherwise occurred, a novation, cancellation,
satisfaction, release, extinguishment or substitution of the indebtedness
evidenced by the Notes or the other obligations of Borrower and Guarantors under
the Loan Documents (including without limitation the Guaranty).
     9. Counterparts. This Amendment may be executed in any number of
counterparts which shall together constitute but one and the same agreement.
     10. Miscellaneous. This Amendment shall be construed and enforced in
accordance with the laws of the State of Michigan (excluding the laws applicable
to conflicts or choice of law). This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective permitted
successors, successors-in-title and assigns as provided in the Loan Documents.
     11. Effective Date. This Amendment shall be deemed effective and in full
force and effect as of the date hereof upon the execution and delivery of this
Amendment by Borrower, Guarantors and the Agent. Agent has obtained the approval
of the Required Banks of this Amendment.
[SIGNATURES BEGIN ON NEXT PAGE]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have hereto set their hands as of
the day and year first above written.

            BORROWER:

RAMCO-GERSHENSON PROPERTIES, L.P.,
a Delaware limited partnership, by its sole general partner

By: Ramco-Gershenson Properties Trust, a
       Maryland real estate investment trust
      By:   /s/ Richard J. Smith         Name:   RICHARD J. SMITH       
Title:   CHIEF FINANCIAL OFFICER        TRUST:

RAMCO-GERSHENSON PROPERTIES
TRUST, a Maryland real estate investment trust
      By:   /s/ Richard J. Smith         Name:   RICHARD J. SMITH       
Title:   CHIEF FINANCIAL OFFICER        ROSSFORD:

ROSSFORD DEVELOPMENT LLC, a Delaware
limited liability company
      By:   /s/ Richard J. Smith         Name:   RICHARD J. SMITH       
Title:   CHIEF FINANCIAL OFFICER     

[SIGNATURES CONTINUE ON NEXT PAGE]

4



--------------------------------------------------------------------------------



 



            ROSEVILLE:

RAMCO ROSEVILLE PLAZA LLC, a Michigan
limited liability company

By: Ramco-Gershenson Properties, L.P., a
       Delaware limited partnership, its Sole
       Member

By: Ramco-Gershenson Properties Trust,
       a Maryland real estate investment
       trust, its General Partner
      By:   /s/ Richard J. Smith         Name:   RICHARD J. SMITH       
Title:   CHIEF FINANCIAL OFFICER        TEL-TWELVE LP:

TEL-TWELVE LIMITED PARTNERSHIP, a
Delaware limited partnership

By: Ramco General Partner LLC, a Delaware
       limited liability company, general partner
      By:   /s/ Richard J. Smith         Name:   RICHARD J. SMITH       
Title:   CHIEF FINANCIAL OFFICER     

[SIGNATURES CONTINUE ON NEXT PAGE]

5



--------------------------------------------------------------------------------



 



            MICHIGAN INVESTMENT:

RAMCO MICHIGAN INVESTMENT
LIMITED PARTNERSHIP, a Delaware limited
partnership

By: Ramco General Partner LLC, a Delaware
       limited liability company, general partner
      By:   /s/ Richard J. Smith         Name:   RICHARD J. SMITH       
Title:   CHIEF FINANCIAL OFFICER     

[SIGNATURES CONTINUE ON NEXT PAGE]

6



--------------------------------------------------------------------------------



 



            AGENT:

KEYBANK NATIONAL ASSOCIATION, as
Agent
      By:   /s/ Daniel L. Silbert         Name:   DANIEL L. SILBERT       
Title:   SR. BANKER     

7